CLD-297                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-2374
                                      ___________

                                   JAMES MURRAY,
                                        a/k/a
                                    JAMES HINES,
                                              Appellant

                                            v.

                                 B. CHAMBERS
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civil No. 11-cv-02236)
                    District Judge: Honorable Richard P. Conaboy
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 27, 2012

            Before: RENDELL, HARDIMAN and COWEN, Circuit Judges

                          (Opinion filed: November 1, 2012 )
                                       _________

                                       OPINION
                                       _________

PER CURIAM.

       James Murray, an inmate at USP-Lewisburg in Pennsylvania, filed a pro se

complaint seeking to challenge the validity of a prison disciplinary proceeding.
According to the complaint and its attachments, Murray was issued an incident report

charging him with possessing a dangerous weapon and possessing a hazardous tool after

an officer discovered two razorblades and a homemade screwdriver concealed under the

door to the cell shared by Murray and his cellmate. At the ensuing disciplinary

proceeding, Murray denied committing any infraction. Defendant Chambers, the

Disciplinary Hearing Officer, discredited Murray’s denial and further observed that,

because “neither Murray nor his cellmate ... accepted responsibility for [the contraband],

the DHO has no recourse but to hold both inmates ... accountable for possession of the

razor blades and other contraband items[.]” Murray was sanctioned with, inter alia, the

forfeiture of 55 days of statutory good-time credits.

       Murray contends that he was impermissibly adjudged guilty based on a finding

that he constructively possessed the contraband found in his cell. He posits that a theory

of liability based on the constructive possession of contraband is impermissible because,

Murray contends, he has no control over his cellmate’s actions and he is not afforded the

option of having a single cell. Murray asserts that the finding of a disciplinary infraction

must be based on his “personal culpability.” Murray sought declaratory and injunctive

relief, ostensibly under the Administrative Procedure Act, including a declaration that

“Mr. Chambers abused his discretion” and an order granting a new disciplinary hearing.

       The District Court granted Murray leave to proceed in forma pauperis and

dismissed his complaint without prejudice as frivolous. The Court concluded that,

because Murray’s claims, if proven, would render the loss of his good time credits invalid
                                              2
and potentially affect the duration of his confinement, Murray should raise his challenge

to the disciplinary proceeding in a habeas corpus petition under 28 U.S.C. § 2241. The

District Court denied Murray’s other pending motions. Murray timely filed this appeal.

       We have appellate jurisdiction under 28 U.S.C. § 1291. Because Murray has been

granted leave to proceed in forma pauperis on appeal, we must determine whether this

appeal is subject to dismissal under 28 U.S.C. § 1915(e)(2)(B)(i). We will dismiss an

appeal as frivolous if it has no arguable basis in law or fact. See Neitzke v. Williams,

490 U.S. 319, 325 (1989).

       “A challenge ... to a disciplinary action that resulted in the loss of good-time

credits, is properly brought pursuant to § 2241, as the action could affect the duration of

the petitioner’s sentence.” Queen v. Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2008) (per

curiam) (citing cases). Murray’s attack upon the validity of the disciplinary proceeding at

issue, which resulted in his loss of good-time credits, should be pursued in a § 2241

habeas petition, as the District Court concluded. Because this appeal from that ruling is

inarguable as a matter of law, it will be dismissed under § 1915(e)(2)(B)(i).




                                              3